I-Iooper, J.
1. “Where the guilt of the accused, depends upon the possession of an article alleged to have been contained in the house burglarized, it is essential that the identity of the article found in his possession with the article which is alleged to have been stolen shall be established beyond a reasonable doubt.” Rayfield v. State, 5 Ga. App. 816 (63 S. E. 920).
2. The evidence against the defendant in this case, who was charged with the offense of burglary, was entirely circumstantial. The State relied for a conviction on the alleged possession by the defendant of certain sacks of corn stolen from the out-house of the prosecutor, which had . been broken and entered. The evidence was insufficient to show that the defendant was in fact in possession of the same corn which was stolen upon the occasion of the burglary, and the circumstances were insufficient to exclude every reasonable hypothesis save that of the guilt of the accused. The trial judge, therefore, erred in overruling the general grounds of defendant’s motion for a new trial.

Judgment reversed.


Broyles, O. J., and MacIntyre, J., concur.